Exhibit 1 NEWS For Release: IMMEDIATE Hadera Paper Ltd. Ratification of Credit Rating Hadera, Israel, November 6, 2011 - Hadera Paper Ltd. (AMEX:AIP) (the “Company” or “Hadera Paper”) announced that Standard and Poor’s Maalot (S&P Maalot)- an Israeli securities rating company, ratified the Company's credit rating as ilA +/Stable, with no change from Company's current rating, pursuant to the Company's press release dated November 2, 2011, regarding resolution from the lower court in Turkey regarding several appeals submitted by KCTR against a tax demand. Contact: Yael Nevo, Adv. Corporate Secretary and Legal Counsel Hadera Paper Ltd. Group Tel:+972-4-6349408 YaelN@hadera-paper.co.il
